DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaoka et al. (US 2011/0181661).
Regarding claim 1, Hanaoka et al teaches a carriage (18 figs.4-6) comprising a housing being the carriage to move relative to a carriage beam along a scan direction, the carriage (figs.4-6) comprising: 
a drive mechanism (20,21 figs.3-6) to move the carriage; and 
an alignment guide (43 figs.4-6); 
wherein the alignment guide (44+45 figs.4-6) is parallel to the carriage beam (42 figs.3-6) and comprises a first flat surface (44 figs.4-6) and a second flat surface (45 figs.4-6) and wherein the carriage comprises a plurality of rolling elements (51,52 figs.4-6) including a first rolling element (51) and a second rolling element (52) being the first rolling element (51) to contact the first flat surface (44) and the second rolling element (52) to contact the second flat surface (45), and
wherein the carriage beam (42) comprises a slider (47) remote from the alignment guide (44+45) (figs.3-6; paragraphs 0009-0011, 0016,0037-0046).
Regarding claim 2, Hanaoka et al further teaches wherein the first flat surface (44) is inclined with respect to the second flat surface (45) (figs.3-6).
Regarding claim 3, Hanaoka et al further teaches wherein the first flat surface (44) is orthogonal to the second flat surface (45) (figs.3-6).
Regarding claim 4, Hanaoka et al further teaches wherein the alignment guide (44+45) is an L-shaped guide having sides wherein the sides of the L define the first flat surface and the second flat surface(figs.3-6).
Regarding claim 5, Hanaoka et al further teaches wherein the alignment guide (44+45) is a U-shaped guide wherein two sides of the U define the first flat surface and the second flat surface(figs.3-6).
Regarding claim 6, Hanaoka et al further teaches wherein the alignment guide (44+45) has a rectangular cross-section(figs.3-6).
Regarding claim 7, Hanaoka et al further teaches wherein the alignment guide (44+45) is a plate having a bend that defines the boundary between the first flat surface and the second flat surface(figs.3-6).
Regarding claim 8, Hanaoka et al further teaches wherein the rolling element (51-56) comprises an elastomeric member (figs.3-6).
Regarding claim 9, Hanaoka et al teaches a printing system (figs.1,2) comprising: 
a print medium support surface (16 figs.2,3) to support a print medium; 
a carriage (18 figs.4-6) comprising a housing to receive a printhead, the printhead (17) comprising a set of nozzles to eject a printing fluid towards the print medium; 
a carriage beam (42 figs.4-6) that extends along a scan direction; 
an alignment guide (44+45 figs.4-6) parallel to the carriage beam; and 
a drive mechanism (20,21 figs.3-6) to drive the carriage along the scan direction; 
wherein the alignment guide comprises a first flat surface (44 figs.4-6) and a second flat surface (45 figs.4-6) being the first and second surface adjacent to one another and arranged angled between them, wherein the carriage (18) comprises a first rolling element (51 figs.4-6) in contact with the first flat surface and a second rolling element (52 figs.4-6) in contact with the second flat surface, and
wherein the carriage beam (42) comprises a slider (47) remote from the alignment guide (44+45) (figs.3-6; paragraphs 0009-0011, 0016,0037-0046).
Regarding claim 10, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are orthogonal (figs.3-6).
Regarding claim 11, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are part of an L-shaped guide (figs.3-6).
Regarding claim 12, Hanaoka et al further teaches wherein the first flat surface (44) and the second flat surface (45) are part of a U-shaped guide (figs.3-6).
Regarding claim 13, Hanaoka et al further teaches wherein the alignment guide (43) has a rectangular cross-section(figs.3-6).
Regarding claim 14, Hanaoka et al further teaches a third flat surface (47a fig.6A) remote from the alignment guide (44+45) and the carriage comprising a third rolling element (53) in contact with the third flat surface (47a).
Regarding claim 15, Hanaoka et al further teaches wherein the first and second rolling elements (51,52) comprise an elastomeric member (figs.3-6).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al (US 7396172).
Regarding claim 1, Ong et al teaches a carriage (11 figs.1,2) comprising a housing being the carriage to move relative to a carriage beam (11a fig.2) along a scan direction, the carriage comprising: 
a drive mechanism to move the carriage (driving means of carriage 11 figs.1,2); and 
an alignment guide (14a+13a figs.1-2);
wherein the alignment guide (14a+13a figs.1-2) is parallel to the carriage beam (11) and comprises a first flat surface (14a) and a second flat surface (13a) and wherein the carriage comprises a plurality of rolling elements (20,16) including a first rolling element (20) and a second rolling element (16) being the first rolling element (20) to contact the first flat surface (14a) and the second rolling element (16) to contact the second flat surface (13a), and
wherein the carriage beam (11a fig.2) comprises a slider (sliding surface of carriage beam 11 sliding over 12 figs.1-2) remote from the alignment guide (14a+13a).

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. References Hanaoka et al and Ong et al still teaches the new amended claims filed on 09/26/2022 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853